PER CURIAM.
We affirm on the findings of fact and opinion of Judge Atkins, 30 T.C. 339. The principles formulated by us in Newton v. Pedrick, 2 Cir., 1954, 212 F.2d 357, were the x'esult of eax'eful study and we see no occasion to modify them. Indeed, they were a development of a trend foreshadowed in Lerner v. Commissioner, 2 Cir., 1952, 195 F.2d 296. Nor are these views in any way altered by what appellant urges upon us as new matter, including the testimony of appellant in this proceeding, Treasury Regulations 111 (§ 29.22(k)-l), promulgated under the Internal Revenue Code of 1939 and in force in 1943, 1944 and 1945, and later republished, and certain excerpts from the Senate and House Committee Reports on the 1954 Code (H.Rep. No. 1337, 83rd Cong. 2d Sess., p. 9; Sen.Rep. No. 1622, 83rd Cong., 2d Sess., p. 10).
Affirmed.